UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1600


PEGGY HARRISON-JENKINS,

                      Plaintiff – Appellant,

          v.

MEDICAL UNIVERSITY OF SOUTH CAROLINA,

                      Defendant – Appellee,

          and

THE DEPARTMENT OF PEDIATRICS,

                      Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-02551-DCN)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peggy  Harrison-Jenkins,  Appellant  Pro   Se.  Caroline  Wrenn
Cleveland, Bob J. Conley, CLEVELAND LAW, LLP, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peggy   Harrison-Jenkins        appeals     the    district    court’s

order accepting the recommendation of the magistrate judge and

granting     Defendant’s      motion       to     dismiss      Harrison-Jenkins’

complaint.      She also appeals various preliminary orders.                     We

have     reviewed   the    record   and         find   no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Harrison-Jenkins v. Medical Univ. of South Carolina, No.

2:11-cv-02551-DCN (D.S.C. Oct. 13, 2011; Feb. 22 & May 1, 2012).

We   dispense   with   oral   argument      because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2